Exhibit 10(c)

LOGO [g82168g85j10.jpg]

INSTITUTIONAL CUSTODY

CUSTODIAL AGREEMENT

The undersigned account holder (referred to as “Customer”, even if more than one
holder signs below) hereby establishes a custodial account (“Account”) with
Amegy Bank National Association. (“Custodian”). Customer designates Custodian,
to serve as custodian of the Account; and makes the designations, elections and
declarations set forth below; and agrees to be bound by each of the provisions
set forth in the terms and conditions of Custodial Agreement (this “Agreement”).
Customer agrees that Custodian shall be entitled to treat the title issue
Account and any deposit account to and from which Custodian is directed to debit
or credit with respect to transactions relating to the Account as being titled
and styled the same as the Account with identical ownership interests
notwithstanding any joint account holders of such deposit account and Customer
shall be solely responsible to account to any joint account holder as to such
person’s interest in such deposit account.

1.1 Establish Custody Account by Custodian:

Securities will be held at a depository selected by the Custodian and in the
form required by the depository, which may include registration in a nominee
name or in book entry form. If the securities held for the Customer are held in
book entry form, ownership is recorded, but tangible certificates are not
issued. . Custodian will maintain records as to the number of securities owned
by Customer and Custodian’s records will be kept on an account-by-account basis.
Customer consents to the aggregation of purchases, sales, and exchanges of
securities by Custodian in the manner described above. Custodian will segregate
all purchases, sales, and exchanges of securities in the Account on a
transaction basis separate from all other purchases, sales, and exchanges.

1.2 Customer Instructions:

Customer instructions are to be made in writing and signed by Customer, but
Custodian is entitled to accept and rely upon oral or unsigned instructions or
directions and, in doing so, shall not be liable for executing any such
instructions or directions which Custodian believes to be genuine. Customer will
furnish confirmation, in writing and signed by Customer, of previous oral or
unsigned instructions or directions, if required. If more than one account
holder signs below, Custodian is entitled to accept and rely upon instructions
given as aforesaid by any such account holder. If Customer is other than an
individual, Customer hereby designates the person(s) whose authorized
signature(s) appear hereon as the authorized agent or agents of Customer to
perform any and all acts contemplated herein on behalf of Customer, the
authority of said agent or agents remaining in full force and effect until
written notice of the termination of such authority shall have been delivered to
Custodian by any one of the person(s) whose signature(s) appear herein.

1.3 Custodian Reliance on Instructions:

Custodian will be fully protected in relying on and acting on any notice,
instruction, direction, or approval, whether transmitted in writing,
electronically, orally, or otherwise, received from Customer, or any one of the
person(s) whose signature(s) appear herein if Customer is not an individual or
such additional person(s) who are designated to



--------------------------------------------------------------------------------

Custodian by any one of the person(s) whose signature(s) appear herein, and
Custodian will be under no duty to make any investigation or inquiry with
respect to any such notice, instruction, direction, or approval received from
Customer, or any one of the person(s) whose signature(s) appear herein if
Customer is not an individual or such additional persons(s) who are designated
to Custodian by any one of the person(s) whose signature(s) appear herein. With
respect to any instructions authorizing the receipt of securities in connection
with transactions not placed through Custodian; Custodian shall have no duty to
advise Customer of non-receipt of, or to take steps to obtain delivery of,
securities from third parties either against payment or free of payment. With
respect to any instructions authorizing the delivery of securities in connection
with transactions not placed through Custodian; Custodian shall have no duty to
meet the delivery date of the securities or, if payment is involved, credit
Customer’s Account with proceeds, unless proper authorization is received by
Custodian with a reasonable and sufficient amount of time prior to the
settlement date.

1.4 Pledged Securities:

In the event the securities covered by this Agreement are pledged, such
securities are subject only to the order and direction of the pledgee. Pledged
securities are subject to release by pledgee at all times. Substitution of
pledged securities is not permitted unless approved in writing in advance by
pledgee.

1.5 Principal and Income Payments:

The Custodian will collect interest and other income from bearer securities and
from securities registered in the Custodian’s nominee name that the Customer has
deposited in the Account. Unless instructed otherwise in writing, the Custodian
will use its best efforts to collect principal at maturity and at dates of call
for payment. The Custodian is under no obligation to present coupons or
securities for payment prior to their due date. The Custodian will have no
liability for failure to collect principal and interest, due to failure of the
obligor or payor of any securities held in the Account to make timely payment
thereon, and will not be obligated to institute or participate in any related
legal proceedings. The Custodian has no duty in connection with the collection
or payment of dividends on stocks or interest on bonds or other securities held
in the Account and registered in a name other than the Custodian’s nominee name.

1.6 Uncollectible Payments:

In the event Custodian advances proceeds of securities and credits them to
Customer’s bank account prior to Custodian’s collection of such from a paying
agent and Custodian does not receive such proceeds from the paying agent within
a reasonable time thereafter, said reasonable time to be determined by Custodian
at Custodian’s sole discretion, Customer agrees to repay the credited proceeds
upon Custodian’s demand, and Custodian shall have the right, at any time and
from time to time, and in any order, to debit the bank account referred to
above, any other deposit account maintained by Customer with Custodian or the
undersigned’s Custody Account, if necessary, to effect such payment.

1.7 Limitations on Custodian Duties:

All securities and proceeds of securities held by Custodian pursuant hereto
shall be subject to the full and exclusive control of Customer, and the
Custodian does not assume any obligation to review the securities held by it for
the Customer, or to supervise, advise or recommend to the Customer the purchase,
retention, sale, exchange or deposit in reorganization or otherwise, at any
time, unless provided for by a separate written agreement between the parties.

Custodian shall be responsible only as a gratuitous bailee, regardless of
whether any compensation for its services is actually paid, and shall give
Customer securities in its custody the same degree of care and protection it
gives its own securities of like kind and Customer agrees that Custodian shall
only be liable for its own gross negligence or willful misconduct for failure to
comply with the terms of this Agreement. Custodian shall not be responsible for
the genuineness, alteration or validity of any Customer securities, Custodian
shall not be required to carry any form of insurance for the Account or
securities, but Customer may carry for its own account such insurance as
Customer may deem necessary or desirable.



--------------------------------------------------------------------------------

1.8 Account Statements:

On a monthly basis or upon Customer’s request, the Custodian will issue a
statement of transaction activity and security position report for the Account
Custodian will use endeavor to provide accurate reporting, however, reporting
and posting errors, including, but not limited to, errors in trade settlement
instructions whether received via fax, electronic or orally, will be corrected
to reflect what actually occurred in the marketplace, and Custodian will only be
liable for reporting and posting errors resulting from Custodian’s gross
negligence or willful misconduct. Customer will be responsible for notifying
Custodian of discrepancies in the activity and/or balances contained in the
Account statement and such discrepancies must be reported to Custodian in
writing within thirty (30) days of the issuance of an Account statement.

1.9 Proxy Voting/Ownership Communications:

Custodian will cause all proxies and other ownership communications issued by
any company whose securities are held in the Account to be mailed to Customer
unless otherwise directed in writing by Customer. In addition to proxies,
ownership communications include, but are not limited to, any consents,
elections, instructions, directions, approvals and periodic reports provided by
an issuer. In the event Custodian does not receive a timely consent, election or
any other action required of Customer by the cut-off time set by the depository,
Custodian shall elect to “Take No Action” on behalf of Customer and shall not be
held liable for any losses incurred in doing so. Customer will have the sole
responsibility for voting all proxies. Custodian shall be under no duty to
determine how, or if, proxies are voted. Custodian shall be under no obligation
to forward or retain any other corporate material received by the Account unless
required by law except to the extent outlined above.

1.10 No Direct Access to Marketplace:

Customer by acceptance of the Agreement understands that Custodian does not
provide direct access to the marketplace. Rather, Custodian routes trade
instructions to the appropriate depository for trade settlement and safekeeping.
In the event Customer does not maintain a bank account other than the Account
with Custodian, Customer must designate another form of payment to cover
purchase transactions.

1.11 Trade Cancellation:

Customer agrees that Custodian cannot guarantee that requests to cancel or
modify trade instructions will be processed upon submission, and agrees that
such trade instructions will not be effected unless Custodian has had sufficient
time to notify the appropriate depositories, agents or third parties, if
warranted. Customer must notify Custodian of trade cancellations or
modifications via fax, telephone or electronically, however, Customer should not
assume that the trade cancellation or modification was processed although
received by Custodian, prior to the established cut-off time to effect a change
in trade settlement.

If Customer submits trade instructions, and makes any decision or takes any
action in reliance upon such submission of a trade cancellation or modification,
unless and until Customer has received notice of the cancellation or
modification from Custodian, Customer agrees that it does so at its own risk and
agrees that it will in no way hold Custodian or any of Custodian’s agents or
third parties responsible for any expenses or losses incurred in so doing.

1.12 Valuation Reporting:

Custodian reports the value of account assets as accurately as possible using
resources available to it, and believed to be reliable. Individual values for
securities that have publicly-quoted prices are reported based solely on such
quoted prices, which are obtained from a quotation service or other source
generally available to the public. Custodian does not guarantee the accuracy of
prices obtained from quotation services, or the length of availability of such
prices. The reported value of any asset may differ materially from its actual
value. Custodian does not guarantee the accuracy of reported values, or whether
Customer will be able to obtain the value indicated on Customer’s Account
statement in the event of a sale.



--------------------------------------------------------------------------------

1.13 Payment of Fees:

Customer agrees to pay compensation for services, if any, to Custodian rendered
hereunder, which compensation shall be in accordance with the fee schedule
determined by Custodian from time to time. Custodian is authorized at
Custodian’s discretion to charge such compensation to Customer, on behalf of the
undersigned’s custody Account activity. Custodian is also authorized to debit
such Accounts for the costs of expenses of purchases and sales made upon the
instructions of Customer and /or other items chargeable in connection with the
Account.

1.14 Accuracy of Representations:

Customer represents and warrants that it has supplied Custodian with accurate
information in the account application, custodial agreement, new account
application, implementation form, instruction or any other written
correspondence pertaining to the Account and no one except Customer listed has
an interest in the Account. In addition, Customer agrees to notify Custodian, in
writing if there is a change in the facts set forth in the account information
of the account application, or any other forms supporting the account
application whenever any such information becomes inaccurate.

1.15 Joint Account Holders:

If there is more than one Account holder who signs this Agreement, each Account
holder is jointly and severally liable for obligations arising under this
Agreement. Each joint Account holder, acting alone and without notice to any
other Account holder, has the authority to deal with Custodian fully and
completely. Custodian will follow the instructions of any joint Account holder
and Custodian will not be responsible for determining the purpose or propriety
of any instruction received from any Account holder. Custodian reserves the
right, but shall have no obligation, to require written instructions from each
Account holder, at Custodian’s discretion. Any notice sent to one Account holder
that would be deemed to be notice to each Account holder.

1.16 Assignment and Successors:

Custodian may assign its rights and duties to any person or entity upon thirty
(30) days prior written notice to Customer. These terms and conditions are
binding upon the heirs, executors, administrators, successors, assigns, and
personal representatives of Customer and inure to the benefit of Custodian and
its successors and assigns. Customer may not, however, assign any rights or
duties under this Agreement or any interest in Account to any third party
without prior written consent of Custodian.

1.17 Amendment:

Custodian may modify or amend any of the terms and conditions of this Agreement
upon thirty (30) days prior written notice to Customer, but no such modification
or amendment will affect obligations incurred by Customer prior to the effective
date of such modification or amendment.

1.18 Termination of Custodian Agreement:

This Agreement is terminable at the option of either Customer or Custodian upon
sixty (60) days written notice to the other party. If there is more than one
Account holder that signs this Agreement, any Account holder, acting alone will
have authority to terminate this Agreement. Custodian reserves the right to
terminate this Agreement along with the Account and distribute the assets in the
Account to Customer at any time and for any reason. Upon any termination,
Custodian will distribute the assets held in the Account per Customer’s transfer
instructions and Customer will remain liable for any unpaid fees, debts, or
other obligations incurred in connection with the Account. If there is more than
one Account holder that signs this Agreement, Custodian shall be entitled to
distribute the assets in the Account to any such Account holder pursuant to the
instructions of any such Account holder.



--------------------------------------------------------------------------------

1.19 Applicable Laws, Rules and Regulations:

Custodian is authorized in the name and on behalf of the undersigned to execute
any certificates of ownership or other reports, forms notices or statements
which are or may hereafter be required by the Internal Revenue Service (the
“IRS”) or any other governmental authority or commission, so far as the same are
required in connection with the securities or proceeds thereof. Accounts will
not be established without a social security number, employer identification
number, or other applicable tax identification number (“TIN”). The TIN or social
security number listed must belong to Customer identified in the ownership
section of the registration, and must match IRS records to avoid backup
withholding.

1.20 Privacy:

Custodian respects your financial privacy, and recognizes that confidentially is
an important part of banking. Custodian’s Privacy Notice (herein so called)
contains information regarding the ways in which nonpublic personal information
about individuals who obtain products and services primarily for personal,
family or household purposes is safeguarded. If Customer is interested in
knowing more about the Privacy Notice, including how to opt out from information
sharing (other than as permitted by law), there are several options available.
Customer may visit Custodian’s web site at www.amegybank.com, visit a banking
center location, or call customer service at 713-235-8800, and ask for a copy of
the Privacy Notice.

1.21 Limitations:

Custodian shall not, and does not hereby undertake, any duties except as
expressly provided herein and no duties shall be implied. Custodian shall be
under no duty to investigate or inquire as to the validity or accuracy of any
document, agreement, instruction or request furnished to it hereunder believed
by it to be genuine and Custodian may rely and act upon, and shall not be liable
for acting or not acting upon, any such document, agreement, instruction or
request. Custodian shall not be liable for any action taken or omitted unless
and to the extent a court or arbitral body, as applicable, of competent
jurisdiction determines that Custodian’s gross negligence or willful misconduct
was directly and primarily the cause of any such loss by Customer. Custodian
shall have no liability for any act, omission or insolvency of any depository or
third party provider. Custodian shall be entitled to consult with and rely upon
the advice of legal counsel in the performance of its obligations hereunder and
shall be fully protected in doing so, all at the cost and expense of Customer.
Custodian shall not be liable for special, indirect or consequential damage or
loss even if Custodian shall have been advised of the probability thereof in
advance. The provisions of this paragraph shall survive the resignation or
removal of Custodian and the termination of this Agreement.

1.22 Indemnification:

Customer assumes liability for, and agrees to indemnify, reimburse, save and
keep harmless, Custodian, its affiliates and their officers, employees,
successors, assigns, attorneys and agents (each an “Indemnified Party”) from and
against, any and all claims, liabilities, obligations, losses, damages,
penalties, costs and expenses (including, but not limited to, reasonable
attorneys fees and expenses) that may be imposed on, incurred by, or asserted
against, at any time, such Indemnified Party in any way relating to or arising
out of the execution and delivery of this Agreement, the establishment of
Account, the acceptance of deposits, the purchase or sale of any securities, the
retention of cash or any other proceeds thereof and any payment, transfer or
other application of cash or any other proceeds in accordance with the
provisions of this Agreement or as Customer may otherwise direct Custodian, or
as may arise by reason of any act, omission or error of Custodian including, but
not limited to, any negligent acts or omissions, provided that Customer shall
not be required to indemnify, reimburse, save and keep harmless Custodian for
any losses, damages or penalties that arise as a direct result of Custodian’s
gross negligence or willful misconduct. The indemnities contained in this
paragraph shall survive the resignation or removal of Custodian and the
termination of this Agreement. Customer hereby grants to Custodian a lien on,
security interest in, and right of set-off against the Account and all other
accounts with Custodian and the securities and proceeds for the payment of any
amounts payable hereunder to Custodian, including, but not limited to, for the
payment of any claim for indemnification, compensation, expenses or other
amounts due hereunder.

1.23 Counterparts:

This Agreement may be executed in one or more counterparts. Each counterpart
shall be deemed an original and together shall constitute one and the same
document.



--------------------------------------------------------------------------------

1.24 Force Majeure:

Custodian shall not be liable to Customer for any loss or damage arising out of
any acts of God, strikes, equipment or transmission failure, war, terrorism, or
any other acts or circumstances beyond the reasonable control of Custodian.

1.25 Imaging:

Customer understands and agrees that (a) Custodian’s document retention policy
may involve the imaging of executed documents and the destruction of paper
originals, and (b) Customer waives any right that it may have to claim that the
imaged copies of the documents are not originals.

1.26 Arbitration:

Customer understands and agrees except as provided otherwise in this Agreement,
all claims, disputes, controversies and other matters in question between the
parties to this Agreement shall be settled by arbitration. Any arbitration will
be conducted in accordance with the Arbitration Procedure described below.

Binding Arbitration:

Notwithstanding any provision in any Documents (defined below) to the contrary,
upon the request of either Customer or Custodian (each being collectively called
the “parties” and individually called a “party”), whether made before or after
the institution of any legal proceedings, any action, dispute, claim or
controversy of any kind (for example, whether in contract or in tort under
statutory or common law, or legal or equitable) now existing or hereafter
arising between or among the parties in any way arising out of, pertaining to or
in connection with (1) the agreement, document, or instrument in which this
Agreement is contained, to which this agreement is attached or in which it is
incorporated by reference, or any related agreements, documents, or instruments
(collectively, the “Documents”); (2) all past and present accounts including,
without limitation, investment accounts, money market accounts and deposit
accounts (whether demand deposits or time deposits), time deposits, credits,
safe deposit boxes, safekeeping agreements, services, or other transactions,
contracts or agreements; or (3) any aspect of the past or present relationships
of the parties to the Documents, shall be resolved by mandatory and binding
arbitration in accordance with the terms of this Agreement. The occurrence of
any of the foregoing matters shall be referred to as a “Dispute”. Any party to
this Agreement may bring by summary proceedings (for example, a plea in
abatement or motion to stay further proceedings) an action in court to compel
arbitration of any Dispute.

Governing Rules:

Notwithstanding any provision in any Documents to the contrary, all Disputes
between the parties shall be resolved by mandatory and binding arbitration
administered by the American Arbitration Association (the “AAA”) pursuant to the
Federal Arbitration Act (Title 9 of the United States Code) in accordance with
this Agreement and the Commercial Arbitration Rules of the AAA. If Title 9 of
the United States Code is inapplicable to any such claim or controversy for any
reason, such arbitration shall be conducted pursuant to the Texas General
Arbitration Act and in accordance with this Agreement and the Commercial
Arbitration Rules of the AAA. To the extent that any inconsistency exists
between this Agreement and such statutes and rules, this Agreement shall
control. Judgment upon the award rendered by the arbitrators may be entered in
and enforced by any court having jurisdiction and in accordance with the
practice of such court; provided, however, that nothing contained herein shall
be deemed to be a waiver by any part that is a Bank of the protections afforded
to it under The National Bank Act, the Texas Finance Code, or any other
protection provided banks by laws of Texas or the United States.



--------------------------------------------------------------------------------

No Waiver, Preservation of Remedies:

No provision of, nor the exercise of any rights under this Agreement shall limit
the right of any party to employ other remedies, including, without limitation:
(1) foreclosing against any real or personal property, collateral or other
security by the exercise of a power of sale under a deed of trust, mortgage, or
other security agreement or instrument, or applicable law; (2) exercising
self-help remedies (including, without limitation, set-off rights); or
(3) obtaining provisional or ancillary remedies such as, without limitation,
injunctive relief, sequestration, attachment, garnishment, or the appointment of
a receiver from a court having jurisdiction before, during, or after the
pendency of any arbitration. The institution and maintenance of an action for
judicial relief, pursuit of provisional or ancillary remedies, or exercise of
self-help remedies shall not constitute a waiver of the right of any party,
including, without limitation, the plaintiff, to submit any Dispute to
arbitration nor render inapplicable the compulsory arbitration provisions
hereof. In Disputes involving indebtedness or other monetary obligations, each
party agrees that the other party may proceed against all liable persons,
jointly and severally, or against one or more of them, being less than all,
without impairing rights against other liable persons. Nor shall a party be
required to join any principal obligor or any other liable persons (including,
without limitation, sureties or guarantors) in any proceeding against a
particular person. A party may release or settle with one or more liable persons
as the party deems fit without releasing or impairing rights to proceed against
any persons not so released.

Arbitration Proceeding:

All statutes of limitation that would otherwise be applicable shall apply to any
arbitration proceeding. Any attorney-client privilege and other protection
against a disclosure of confidential information, including, without limitation,
any protection afforded the work-product of any attorney that could otherwise be
claimed by any party, shall be available to and may be claimed by any such party
in any arbitration proceeding. No party waives any attorney-client privilege or
any other protection against disclosure of confidential information by reason of
anything contained in or done pursuant to or in connection with this Agreement.
Any arbitration proceeding shall be conducted in Harris County, Texas by a panel
of three arbitrators, each having substantial experience and recognized
expertise in the field or fields of the matter(s) in dispute.

Other Matters:

This Agreement constitutes the entire agreement of the parties with respect to
its subject matter and supersedes all prior discussions, arrangements,
negotiations, and other communications on dispute resolution. The provisions of
this Agreement shall survive any termination, amendment or expiration of the
Documents unless (1) the provisions are amended or new terms and provisions are
incorporated as permitted in Texas Banking Act Art. 342-701, or (2) the parties
otherwise expressly agree in writing. This Agreement may be amended, changed or
modified only by the express provisions of a contract in writing which
specifically refers to this Agreement and which is either (1) the result of an
amendment or incorporated of new terms and provisions as permitted by the Texas
Banking Act, or (2) is signed by all the parties to the Documents.

1.27 Entire Agreement:

THIS AGREEMENT, TOGETHER WITH THE ACCOUNT APPLICATION AND SUPPORTING ACCOUNT
FORMS CONTAIN THE ENTIRE AGREEMENT BETWEEN CUSTOMER AND CUSTODIAN, WITH RESPECT
TO THE SUBJECT MATTER CONTAINED IN THIS AGREEMENT AND SUPERSEDES ALL PRIOR
COMMUNICATIONS, WHETHER ORAL, WRITTEN OR ELECTRONIC. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. Customer further acknowledges that custodial
fees are charged in respect to this account, including (but not necessarily
limited to) fees for custody and administration, asset transfers and
extraordinary services. Customer acknowledges receipt of this Agreement,
Instructions and acceptance of all of its terms and conditions. Customer further
acknowledges understanding and agreement to this Agreement, terms and
conditions, Privacy Notice, Arbitration Statement, Fees and all other provisions
included with this Agreement. Customer evidences agreement and acceptance by
execution of this Agreement on the date below. If any provision of this
Agreement is held to be invalid, void or unenforceable by reason of any law,
rule, administrative order or judicial decision that determination shall not
affect the validity of the remaining provisions of this Agreement.



--------------------------------------------------------------------------------

1.28 Governing Law and Venue:

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to its conflicts of laws provisions. Any
proceeding hereunder shall be brought in Federal court sitting in Harris County,
Texas.

[SIGNATURE PAGES FOLLOW]

Name(s) of Authorized Signer(s):

 

L’Sheryl D. Hudson

    

/s/ L’Sheryl D. Hudson

  

Name (please print)

     Signature           

Brett Chiles

    

/s/ Brett Chiles

  

Name (please print)

     Signature   

 

If additional space is needed to identify Authorized Signers, please attach a
letter of authorization identifying the additional individuals.

Signature of Authorized Signer(s):

 

X

 

/s/ L’Sheryl D. Hudson

   X  

/s/ Brett Chiles

            

 

 

Accepted by: Amegy Bank National Association

 

Valerie Newman

        Name Bank Officer                

/s/ Valerie Newman, V.P.

        Signature and Title                 8/16/08         Date:        

 

 

Please make a copy of the Custodial Agreement for your records.